Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as obvious over Katou (WO2013/080888) (for applicant’s convenience, English equivalent US2015/0141705 has been used for citations) in view of Masayuki (JP45019396) (For applicant’s convenience, previously provided English translation has been used for citations). 
Katou teaches a polyalkylene oxide composition, specifically ethylene oxide homopolymer polyethylene oxide ([0012], [0017]-[0019], example 1-11).  Katou also discloses sulfur-containing compounds as radical initiator  can be added into such polyethylene oxide composition ([0023], [0024]).  Katou further discloses that phenol-based antioxidants include dibutylhydroxytoluene (BHT), dibutylhydroxyanisole (BHA), octadecyl-3-(3,5-di-tert -butyl-4-hydroxyphenyl) propionate, 2,2'-methylenebis(4-methyl-6-tert-butylphenol), 2-tert -butyl-6-(3-tert -butyl-2-hydroxy-5-methylbenzyl)-4-
Regarding claim 1,  Katou does not teach using a sulfur-containing amine compound selected from at least one of thioureas, thiurams, dithiocarbamates and thiazoles. 
Masayuki teaches using a stabilizing agent to an alkylene oxide polymer  to prevent decomposition of the alkylene oxide polymer (page 2 2nd para.) wherein the stabilizing agent comprising a second component which constituted one or more of materials selected from thiuram,  thiourea, thiazoles, dithiocarbamate (page 4 last para., page 8 last para.-page 10 first para., page 11 2nd para., page 16 last para.-page 17 first para., page 18 3rd para.).  Masayuki further discloses such stabilizing agent can be added into alkylene oxide polymer in a range of 0.05 to 5 parts by weight to 100 parts by weight of the alkylene oxide (page 19 last para.).  Masayuki further discloses the alkylene oxide be can be ethylene oxide (page 20 2nd para., embodiment 1, table 1-2).   
It would have been obvious for one of ordinary skill in the art to adopt at least one of such sulfur containing amine compound selected from thiuram,  thiourea, thiazoles and dithiocarbamate as shown by Masayuki to modify the polyethylene oxide nd para., table 1-2). 
Regarding claim 3,  Katou further discloses the amount of the antioxidant is from 0.001 to 5 parts by mass, based on 100 parts by mass of the polyalkylene oxide ([0031]). 
Regarding claim 4,  Masayuki already teaches such limitation as discussed above. 
	Regarding claim 5, Katou further discloses the amount of the antioxidant is from 0.001 to 5 parts by mass, based on 100 parts by mass of the polyalkylene oxide ([0031]),  while Masayuki further discloses such stabilizing agent (surfur containing amine compound ) can be added into alkylene oxide polymer in a range of 0.05 to 5 parts by weight to 100 parts by weight of the alkylene oxide (page 19 last para.).  Such teachings suggest  a ratio of the sulfur-containing amine compound  relative to 100 parts by mass of the phenolic antioxidant overlapping with that of instantly claimed ratio, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   It would have been obvious for one of ordinary skill in the art to adopt a same ratio of the sulfur-containing amine compound  relative to 100 parts by mass of the phenolic antioxidant as that of instantly claimed via routine experimentation for help obtaining a desired polyethylene oxide composition as suggested by Katou  ([0031]) and Masayuki (page 2 2nd para.). 

Response to Arguments


Conclusion
Pertinent art of interests are cited onto PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/Primary Examiner, Art Unit 1796